Judgment modified by striking out the words “ from in any way using the name of J. B. McElfatriclc or,” and also the words “ or from making the said name J. B. McElfatriclc part of any business name,” so that the judgment as modified shall read as follows: “ That the plaintiff, William II. McElfatriclc, individually and as sole surviving partner of the firm of J. B. McElfatriclc & Son, and as executor of the last will and testament of J. B. McElfatriclc, deceased, do have and recover judgment against the defendant enjoining and restraining her from doing business as architect or builder under the name of ‘ J. B. McElfatriclc,’ or from in any way using the said name ‘ J. B. McElfatriclc ’ in connection with said business,” -and as thus modified affirmed, without costs of this appeal to either party; no opinion.
Concur: Cullen, Ch. J., Gray, Edward T. Bartlett, Werner, Willard Bartlett and IIisoook, JJ. Absent: Chase, J.